Citation Nr: 0734731	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  02-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity and bilateral lower extremities, 
to include as secondary to service-connected residuals of a 
gunshot wound, left shoulder, Muscle Group IV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The veteran testified at a hearing at the 
RO before the undersigned Acting Veterans Law Judge in 
September 2003.

In December 2005, the Board remanded the veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  The Board remanded the 
claim of service connection for peripheral neuropathy of the 
right upper extremity and bilateral lower extremities, to 
include as secondary to service-connected residuals of a 
gunshot wound, left shoulder, Muscle Group IV, again in March 
2007.  


FINDING OF FACT

Peripheral neuropathy of the right upper extremity and 
bilateral lower extremities first manifest many years after 
service and is not causally or etiologically related to 
service, to include the service-connected residuals of a 
gunshot wound, left shoulder, Muscle Group IV.


CONCLUSION OF LAW

Peripheral neuropathy of the right upper extremity and 
bilateral lower extremities was not incurred in or aggravated 
by service, including as secondary to service-connected 
residuals of a gunshot wound, left shoulder, Muscle Group IV.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA provided the appellant with appropriate notice in January 
2006, subsequent to the initial adjudication.  VA also 
provided the appellant with additional notice, including the 
Dingess requirements, in September 2006.  Although notice was 
provided after the August 2002 RO decision that is the 
subject of the current appeal, the claimant has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  The 
claim was subsequently readjudicated in supplemental 
statements of the case (SSOC's) issued in September 2006 and 
June 2007, following the provision of notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  Further, as the claim 
of service connection for peripheral neuropathy of the right 
upper extremity and bilateral lower extremities, including as 
secondary to service-connected residuals of a gunshot wound, 
left shoulder, Muscle Group IV, is denied herein, no new 
disability rating or effective date for an award of benefits 
will be assigned.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; the 
appellant has not contended otherwise.  The appellant also 
was afforded the opportunity to give testimony before the 
Board.    

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Peripheral Neuropathy

The veteran contends either that he incurred peripheral 
neuropathy of the right upper extremity and bilateral lower 
extremities during active service or as a result of his 
service-connected residuals of a gunshot wound, left 
shoulder, Muscle Group IV.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology"; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. App. 
at 495-498.

A disability which is proximately due to or aggravated by a 
service-connected disease or injury shall be service-
connected.  71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310 (2007)).  Under 38 C.F.R. § 3.310, 
secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service- connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995). 

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability. 38 C.F.R. § 3.303, 3.310.

A review of the veteran's service medical records indicates 
that he denied all relevant medical history at his enlistment 
physical examination in September 1967.  The veteran was not 
treated during active service for peripheral neuropathy, 
although he was treated for a gunshot wound to the left 
shoulder after being shot by a sniper while in Vietnam.  At 
his separation physical examination in July 1970, clinical 
evaluation showed that part of the left scapula had been 
removed and the veteran had scars on his left scapula and 
spinal column and a tattoo on his left deltoid.  Neurological 
evaluation was characterized as normal.  

The post-service medical evidence shows that, in May 1998, 
J.B., M.D., stated that the veteran complained of left 
shoulder and pectoral tingling and tingling in the left foot.  
Repeated sensory examination showed normal symmetric 
appreciation of light touch and pinprick in both arms and 
shoulder.  Following an electromyogram, Dr. J.B. stated that 
the veteran's nerve conduction study was normal and his EMG 
provided no electrophysiological evidence of polyneuropathy 
in the upper extremities.

A review of the veteran's post-service private outpatient 
treatment records from J.E.B., M.D., shows that, in February 
2002, the veteran complained of intermittent tingling and 
numbness of both hands and feet "that comes and goes."  The 
veteran had been in a motor vehicle accident resulting in a 
cervical spine fracture in May 2001.  Physical examination 
showed normal strength in all extremities with normal muscle 
tone.  The impression was some mild sensory peripheral 
neuropathy, which Dr. J.E.B. noted could be post-alcoholic in 
nature given the veteran's heavy alcohol use in the past.  
The veteran was currently completely sober.  Following an 
electromyogram (EMG) in April 2002, Dr. J.E.B. stated that, 
although a work-up for peripheral neuropathy had been 
negative; the veteran had a very mild sensory peripheral 
neuropathy.

On private outpatient treatment with M.S.L., M.D., in April 
2002, the veteran complained of neuropathic pain in his lower 
extremities.  Dr. M.S.L. stated that the veteran's peripheral 
neuropathy was secondary to multiple neck and cord 
compressions and multiple neck fractures.  The impressions 
included neuropathy.

A May 2002 clinical note from E.J.E., D.O., noted that the 
veteran had been referred for evaluation of radiculopathy.  
His history was noted to include an in-service injury to C-7 
and a 2001 motor vehicle accident with injury to C-2.  

In a May 2002 statement, Dr. M.S.L., for whom that report had 
been prepared, noted that the veteran had suffered a fracture 
of his C-2 vertebra which has left him with paresthesias in 
his upper and lower extremities.  

On private internal medicine consultation by N.K.N, M.D., in 
August 2002, the veteran complained of bilateral arm and leg 
pain and a history of neck pain since a May 2000 motor 
vehicle accident in which he fractured his C-2 vertebra.  He 
was currently on medication for pain in both arms and legs 
from possible peripheral neuropathy.  He experienced pain in 
the entire arm and leg and down both legs.  His history 
included a cervical spine fracture that resulted in 
parasthesias in all extremities.  Physical examination showed 
no evidence of any focal, motor, or neurological deficits, 
although the veteran complained of pain and some burning 
sensation in all extremities with normal sensation.  The 
impressions included peripheral sensory neuropathy possibly 
secondary to chronic neck pain, status-post trauma, and 
fracture of the odontoid process.

In November 2003, the Social Security Administration (SSA) 
determined that the veteran was disabled due to back 
disorders.

VA clinical records shows that, on VA spine examination in 
April 2006, the veteran complained of a tingling sensation in 
both shoulders and weakness and excess fatigability in his 
upper extremities.  The VA examiner reviewed the veteran's 
claims file, including his service medical records, and his 
electronic medical records in detail.  The veteran's symptoms 
radiated down from the left shoulder in to the left hand and 
down the right side to the right shoulder in to the right 
hand (C8 dermatomal distribution).  He experienced daily 
symptoms since approximately 1971.  Physical examination 
showed tenderness to palpation in both shoulders and in the 
cervical and thoracic vertebrae.  The VA examiner opined 
that, although there was no documented radiological evidence 
that the veteran had a fractured C7 vertebra during active 
service, it was at least as likely as not that the veteran's 
complained of peripheral neuropathy symptoms along the 
C8 sensory distribution were the result of his in-service 
gunshot wound to the left shoulder, Muscle Group IV.  The 
examiner did not offer a related diagnosis.  The diagnoses 
were limited to degenerative joint disease, cervical spine, 
C1-2; healed fracture, body of C-2 and old fracture involving 
body of scapula with removal of distal left clavicle.  

On VA neurology examination in April 2006, the veteran 
complained of numbness and weakness in the left arm since a 
neck injury in Vietnam and a cervical spine vertebral 
fracture.  The VA examiner reviewed the veteran's claims 
file.  He suspected that the notation of peripheral 
neuropathy was a cervical radiculopathy if it involved the 
neck nerve roots.  Sensory testing revealed slight diminished 
pin in the right fifth finger and along the medial border of 
the left arm.  The VA examiner opined that it was at least as 
likely as not that the veteran's left arm symptoms, "which 
apparently were noted as a peripheral neuropathy although I 
would describe them as a cervical radiculopathy," were 
related to the veteran's cervical spine injury.  The 
diagnosis was status-post fracture of C6 and C7 vertebral 
bodies by history.  In an addendum to this examination 
report, completed later in April 2006, the VA examiner stated 
that he could not determine the level of the veteran's 
disability prior to his injuries "since that information 
would be difficult to assess."  The VA examiner repeated his 
conclusion that it was at least as likely that the veteran's 
current left arm numbness and weakness were likely secondary 
to his cervical spine injury.  The VA examiner also opined 
that the veteran's diagnosis was more consistent with a 
cervical radiculopathy than a peripheral neuropathy.

The April 2006 neurological examination limited the opinion 
to the left arm, so the Board remanded the claim in March 
2007 to obtain a more responsive opinion.  

On VA examination in May 2007, the veteran complained of 
right hand numbness, numbness radiating down his spine to his 
right arm and right hand, and numbness and tingling in his 
lower extremities.  The VA examiner reviewed the veteran's 
claims file.  The veteran reported being shot in the left 
shoulder during service and undergoing cervical spine surgery 
as a result of this injury.  Sensory testing revealed 
slightly decreased pin over the right deltoid area and intact 
sensation in the hands, arms, and legs.  The VA examiner 
commented, "Certainly with the history of the cervical spine 
injury from gunshot wound, it is possible that the [veteran] 
has had problems with radiculopathy down the right arm 
relating to that."  However, the VA examiner noted that the 
veteran's radiculopathy was complicated by a post-service 
motor vehicle accident in 2001 in which he injured his neck.  
Therefore, the VA examiner concluded that it would be "mere 
speculation" to relate the veteran's current right arm 
problems to his in-service injury.  He also opined, "I would 
suspect that because of his cervical spine problem with 
radiculopathy in the left arm, he certainly may have had 
problems relating to his right arm which may be aggravated by 
the more recent motor vehicle accident.  I cannot state for 
certain which one of the above is causing the problem now."  
The VA examiner also found that it was unclear whether any 
in-service injury was related to any current symptoms in both 
lower extremities.

The Board finds that the preponderance of the evidence is 
against the veteran's service connection claim for peripheral 
neuropathy of the right upper extremity and bilateral lower 
extremities, to include as secondary to service-connected 
residuals of a gunshot wound, left shoulder, Muscle Group IV.  
Although the veteran was treated for a gunshot wound to the 
left shoulder during active service, his service medical 
records are silent for any complaints of or treatment for 
peripheral neuropathy.  Neurological evaluation conducted at 
separation was normal.  It appears that the veteran was first 
treated for complaints of peripheral neuropathy symptoms in 
May 1998; however, an EMG showed no objective evidence of 
polyneuropathy at that time.  It also appears that the 
veteran was not diagnosed with peripheral neuropathy until 
February 2002, when Dr. J.E.B. concluded that he had signs of 
mild peripheral neuropathy.  

The post-service medical evidence shows continuing treatment 
for peripheral neuropathy.  However, none of the veteran's 
post-service treating physicians related his peripheral 
neuropathy of the right upper extremity and the bilateral 
lower extremities to an incident of or finding recorded 
during active service.  In this regard, the Board notes that 
the VA orthopedic examiner opined in April 2006 that the 
veteran's complained of peripheral neuropathy symptoms along 
the left side, including the arm and shoulder, were related 
to his in-service gunshot wound to the left shoulder.  
(Emphasis added.)  However, this examiner did not provide an 
opinion relating the veteran's complained of peripheral 
neuropathy symptoms along the right side, including the arm 
and shoulder, or the bilateral lower extremities to an 
incident of or finding recorded during active service.  

Dr. N.K.N. concluded in August 2002 that the veteran's 
peripheral neuropathy was possibly secondary to chronic neck 
pain.  Dr. M.S.L. related the paresthesias in the veteran's 
upper and lower extremities to the fracture of his C-2 
vertebra, which records show was sustained in a recent motor 
vehicle accident.  The VA examiner opined in May 2007 that, 
with the veteran's reported history of a cervical spine 
injury, it was possible that he experienced radiculopathy 
down his right arm.  However, the VA examiner also opined 
that it would be "mere speculation" to relate the veteran's 
current right arm problems to service.  Further, the VA 
examiner determined that it was unclear whether an in-service 
injury was related to any of the veteran's current symptoms 
in either lower extremity.  Service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102; see also Stegman v. Derwinski, 3 Vet. 
App. 228 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Accordingly, even if Dr. N.K.N.'s August 2002 opinion and the 
VA examiner's May 2007 opinion are viewed in the light most 
favorable to the veteran, these opinions do not establish 
service connection for peripheral neuropathy of the right 
upper extremity and the bilateral lower extremities, to 
include as secondary to service-connected residuals of a 
gunshot wound, left shoulder, Muscle Group IV.

The only additional evidence in support of the veteran's 
secondary service connection claim for peripheral neuropathy 
of the right upper extremity and bilateral lower extremities 
are his own lay assertions and September 2003 Travel Board 
hearing testimony.  As a lay person, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is again the claim, 
service connection is not warranted on a direct basis.  
Similarly, without objective medical evidence that the 
veteran's current peripheral neuropathy of the right upper 
extremity and the bilateral lower extremities was caused or 
aggravated by his service-connected residuals of a gunshot 
wound, left shoulder, Muscle Group IV, service connection 
also is not warranted on a secondary basis.  See Allen, 
supra.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity and bilateral lower extremities, 
to include as secondary to service-connected residuals of a 
gunshot wound, left shoulder, Muscle Group IV, is denied.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


